Citation Nr: 0910720	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for an eye disorder, 
claimed as glaucoma with cataracts.

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to March 
1946. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

The Board notes that the Veteran failed to appear at a BVA 
hearing scheduled for September 11, 2008.  In a September 29, 
2008 report of contact, he acknowledged that he missed his 
hearing but did not provide an explanation for his absence.  

A letter was sent to him in November 2008 detailing the 
criteria that must be met in order for a travel board hearing 
to be rescheduled under 38 C.F.R. § 20.702(d).  As no 
response was received, and good cause has not been provided, 
the Board will proceed with adjudication of the claims. 

The Veteran has filed new and material claims for service 
connection for hypertension, pes planus, and stiffness in his 
third metacarpophalangeal joint. Although May 2008 VCAA 
notice was sent in response to these claims, these issues 
have not yet been adjudicated by the RO.  They are referred 
to the RO for further consideration.


FINDINGS OF FACT

1.  The diagnosis of gout is not currently shown.

2.  Hearing loss and an eye disorder were not demonstrated 
during service, or for decades thereafter; hearing loss and 
an eye disorder are unrelated to active service. 

3. In an unappealed December 1998 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for a skin disorder.

4.  The evidence added to the record since December 1998, 
when viewed by itself or in the context of the entire 
record, does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.307, 3.309, 3.385 (2008).

3.  An eye disorder, claimed as glaucoma with cataracts, was 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 3.303 (2008).

4.  The December 1998 rating decision, which denied the 
Veteran's request to reopen a claim of entitlement to service 
connection for a skin disorder, is final. 38 U.S.C.A. § 7105 
(West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2008).

5.  The evidence received subsequent to the December 1998 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
skin disorder, have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (as amended) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

I.  Service Connection 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gout

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to gout.  A separation 
examination completed in March 1946, just prior to the 
Veteran's discharge from active service, did not note any 
gout in the summary of defects.  Based on the foregoing, none 
of the available service records demonstrate that gout was 
incurred in active service.  

Moreover, and significantly, the post-service evidence does 
not reflect a current diagnosis of gout. The Board finds that 
gout has not been objectively demonstrated.  As such, the 
Veteran's claim of entitlement to service connection for gout 
must fail.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Bilateral Hearing Loss and an Eye Disorder

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and an eye disorder.   For VA 
purposes, hearing impairment is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 CFR § 3.385 (2008).

Initially, the Board finds that a hearing loss disability for 
VA compensation purposes has been shown.  A December 1979 VA 
audiological examination report, the most recent available in 
the claims file, revealed the following pure tone thresholds, 
in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25

45
LEFT
20
20
25

50

The diagnosis was mild to moderate sensorineural hearing 
loss, bilaterally.  As it is common medical knowledge that a 
hearing disorder does not improve with time, the Board 
presumes that he continues to suffer from sensorineural 
hearing loss. 

Moreover, more recent treatment records indicated that the 
Veteran was fitted for hearing aids. With respect to his eye 
disorder, the claims file contains numerous treatment records 
verifying current treatment for glaucoma.   

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to hearing loss or an 
eye disorder.  A separation examination completed in March 
1946, just prior to the Veteran's discharge from active 
service, did not note hearing loss or glaucoma.  

Although it was noted that he had difficulty with distant 
vision, refractive errors of the eye are not disabilities for 
VA compensation under 38 C.F.R. § 3.304(c).   Based on the 
foregoing, none of the available service records demonstrate 
that hearing loss or an eye disorder were incurred in active 
service.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion 
that any current hearing loss or eye disorder is causally 
related to active service for the reasons discussed below.

The post-service evidence does not reflect complaints or 
treatment for right ear hearing loss until May 1970, over 
twenty years following the Veteran's separation from service.  
A bilateral hearing loss disorder was not noted until 
December 1979.  With respect to an eye disorder, complaints 
or treatment were not noted until November 1994, over forty-
five years following his separation from service. 

The Board emphasizes the multi-year gap, between discharge 
from active duty service (1946) and initial pathology to 
hearing loss in 1970 (a 24-year gap), and initial pathology 
of an eye disorder in 1994 (a 48-year gap). 

As noted above, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
service, can be considered as evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Next, the Board has considered the Veteran's statements that 
his hearing loss and eye disorder began while he was on 
active duty.  In this regard, the Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board has weighed the statements of the Veteran against 
the absence of documented complaints or treatment for decades 
following active duty discharge and finds that his more 
current recollections as to symptoms experienced in the 
distance past, made in connection with a claim for benefits 
as less probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Moreover, the Board finds that the competent evidence does 
not otherwise show that the Veteran's currently-diagnosed 
hearing loss or eye disorder are causally related to active 
service.  Specifically, no medical professional has 
established a relationship between the Veteran's disorders 
and active duty.  

The Board has also considered the Veteran's statements 
asserting a relationship between his currently-diagnosed 
disorders and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 
 
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, these are 
not type of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).  

In this case, such competent evidence has been provided by 
the medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file. The Board 
attaches greater probative weight to the clinical findings 
than to his statements. See Cartright, 2 Vet. App. at 25.

Further, with respect to the Veteran's hearing loss claim, 
the Board has considered whether presumptive service 
connection for chronic disease is warranted. Under 38 C.F.R. 
§ 3.309(a), other organic diseases of the nervous system, to 
include sensorineural hearing loss, is regarded as a chronic 
disease. However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service. See 38 C.F.R. § 3.307(a)(3).

As the evidence of record fails to establish any clinical 
manifestations of sensorineural hearing loss within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.

In sum, the Board acknowledges that the Veteran has current 
bilateral hearing loss and eye disorders.  However, given the 
lack of chronic hearing loss or eye disorders noted in 
service, the absence of identified symptomatology for several 
decades after discharge, and the competent medical evidence 
against the claims, the Board finds that equipoise is not 
shown and the benefit of the doubt rule does not apply.  As 
the weight of evidence is against the claims, the Board is 
unable to grant the benefits sought. 

II.  New and Material Claim for Skin Disorder

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2006, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

In August 1968, the Veteran raised a claim of entitlement to 
service connection for a skin disorder.  This was denied by 
the RO in a September 1968 rating decision on the basis that 
the evidence failed to show that a skin disorder began during 
service. Throughout the years, he has continued submitting 
claims to reopen his claim for a skin disorder. On each 
occasion, his claim was denied (December 1981, July 1985, 
December 1986, and November 1992).  

The Veteran appealed the November 1992 rating decision, and 
the BVA denied the claim in December 1997. Another claim to 
reopen was filed in December 1998.  A December 1998 rating 
decision denied his claim. He did not appeal and that 
decision became final.  In March 2006, he again sought to 
reopen his previously-denied skin disorder claim.  The 
request was denied in a July 2006 rating decision presently 
on appeal, on the basis that no new and material evidence had 
been submitted.  

Based on the procedural history set forth above, the question 
for consideration, with respect to the Veteran's skin 
disorder, is whether new and material evidence has been 
received to reopen the previously denied claim. The evidence 
of record at the time of the last final December 1998 rating 
decision included VA treatment records.

The evidence added to the record since the December 1998 
rating decision includes numerous VA treatment records. While 
new, this evidence is not material, as it does not address 
the critical inquiry, i.e. the etiology of the Veteran's skin 
disorder.  Therefore, this evidence does not support a claim 
to reopen.

Although the Veteran has offered several statements as to the 
cause of his skin disorder, these statements are essentially 
duplicative of the contentions he has made all along.  
Moreover, his statements alone are not new and material 
evidence because this disorder is not the type of which a lay 
person is competent to offer a diagnosis or etiology.  
Robinson v. Shinseki, No. 06-0164 (March 3, 2009); see also 
Mora, 5 Vet. App. at 214 (lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).  As such, the evidence does not support the claim to 
reopen and the appeal is denied.

In sum, the evidence detailed above was not previously before 
the RO.  While "new," the evidence added to the record 
subsequent to the last final RO decision is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim, or raise a 
reasonable possibility of substantiating the claim.  

The Veteran's original claim was denied because the RO 
determined that there was no evidence to show that a skin 
disorder was incurred in or aggravated by active service.  
Such evidence remains lacking.  As such, material evidence as 
contemplated under 38 C.F.R. § 3.156(a) has not here been 
received.  Consequently, the request to reopen the claim is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the Veteran's claim to reopen, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
April 2006, included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

With respect to the remaining claims, the VCAA duty to notify 
was satisfied by way of a separate letter sent to the Veteran 
in April 2006 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for the full and 
fair adjudication of these claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Further, with respect to the 
claim to reopen, a specific VA medical opinion is not needed 
to consider whether he has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion is not warranted.  

Moreover, given the absence of in-service evidence of hearing 
loss and an eye disorder, no evidence of these disorders for 
many years after separation, no competent evidence of a nexus 
between service and his claims, and no evidence of gout, a 
remand for VA examinations is not warranted.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of these claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for gout is denied.

Service connection for bilateral hearing loss is denied.

Service connection for an eye disorder, claimed as glaucoma 
with cataracts, is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a skin disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


